Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is in response to the amendment filed on 01/04/2021.
Claims 1, 5 and 14 have been amended.
Claims 1-20 are pending.

Response to Arguments

2.	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-16, 18  and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over B’Far et al (US 20100174754) in view of Vasireddy (US 20170161344). 
Claim 1:

B’Far suggests a system, comprising: at least one processor; a memory to store program instructions that, if executed, cause the at least one processor to perform a method, comprising: monitoring a first data store detect[B’Far: Par 57 and 162, detecting or starting data transformation based on a trigger means monitoring a trigger event to start the transformation]. B’Far suggests determining whether the ETL process should be executed upon the source data object stored in the first data store based on evaluating whether the trigger event satisfies one or more execution criteria for the ETL process [B’Far: Par 162, triggering condition]. B’Far suggests in response to determining that the ETL process should be executed: obtaining at least a portion of the source data object from the first data store [B’Far: Par 11 (portion of data), 157 and 162]. B’Far suggests applying the one or more transformations to be obtained portion of the source data object according to the ETL process to transform the obtained portion of the source data object from a first format to a second format to generate one or more transformed data objects [B’Far: Par 11, 57, 160 and 162]. B’Far suggests storing the transformed data objects that includes the obtained portion of the source data object in the second format in a second data store [B’Far: Par 11, 57, 160 and 162].
Although B’Far ufficiently discloses transforming data using ETL processes based on trigger events at a data source the Examiner nevertheless introduces Vasireddy for further clarification [Vasireddy: Claims 1 and 8 of Vasireddy].
Both references (B’Far and Vasireddy) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as data transformation. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having B’Far  and Vasireddy before him/her, to modify the system of B’Far with the teaching of Vasireddy in order to transforming data using ETL processes based on trigger events at a data source [Vasireddy: Claims 1 and 8 of Vasireddy].
Claim 2:
The combined teachings of B’Far and Vasireddy suggest wherein the method further comprises: receiving a request to register the trigger event for the ETL process; and enabling monitoring for the trigger event according to the registration of the trigger event, wherein the monitoring detects the trigger event [B’Far: Par 162. Also see claims 1 and 8 of Varireddy].
Claim 3:
The combined teachings of B’Far and Vasireddy suggest wherein detecting the trigger event to execute the ETL process comprises detecting an update to a data catalog for the source data object [B’Far: Par 24, 88 and 162, data library].
Claim 4:
The combined teachings of B’Far and Vasireddy suggest wherein the at least one processor and the memory are implemented as part of an ETL service offered by a provider network, wherein the data catalog is maintained as part of the ETL service, wherein the update to the data catalog is a received via a network-based interface for the ETL service, and wherein the first data store and the second data store are implemented as part of one or more data storage services offered by the provider network [B’Far: Par 24, 88 and 162, data library and Fig 15-16, interface]. 
Claims 5-6:


Claim 7:
The combined teachings of B’Far and Vasireddy suggest wherein the trigger event for the ETL process indicates that the source data object is a new data object stored in the first data store [B’Far: Par 11, 57 and 162].
Claim 8:
Claim 8 is essentially the same as claim 3 except that it sets forth the claimed invention as a method rather a system and rejected under the same reasons as applied above.
Claim 9:
The combined teachings of B’Far and Vasireddy suggest wherein evaluating the trigger event comprises determining whether a tag attribute for the source data object matches one or more tag attribute values permitting execution of the ETL process [B’Far: Par 140 and 141, categories and metadata of data objects].
Claim 10:
The combined teachings of B’Far and Vasireddy suggest wherein evaluating the trigger event comprises evaluating one or more data values of the source data object with respect to a data value criteria of the one or more execution criteria [B’Far: Par 11, 57 and 162].
Claim 11:
The combined teachings of B’Far and Vasireddy suggest wherein evaluating the trigger event comprises evaluating a status of a previously initiated ETL process performed upon the source data object or another data object [B’Far: Par 11, 57 and 162].

Claim 12:
The combined teachings of B’Far and Vasireddy suggest wherein the one or more execution criteria are some of a plurality of execution criteria evaluated with respect to the
trigger event, wherein at least one other one of the plurality of execution criteria is not satisfied with respect to the trigger event [B’Far: Par 11, 57 and 162].
Claim 13:
The combined teachings of B’Far and Vasireddy suggest wherein the first data store and the second data store are implemented as part of one or more data storage services offered by a provider network, wherein the detecting the trigger event, the evaluating the triggering event, the obtaining the portion of the source data object, the applying the transformations, and the storing the transformed data objects are performed by an ETL service offered by the provider network [B’Far: Par 11, 57 and 162].
Claim 14:
Claim 14 is essentially the same as claim 1 except that it sets forth the claimed invention as a program product rather a system and rejected under the same reasons as applied above.
Claim 15:
The combined teachings of B’Far and Vasireddy suggest wherein the source data object is a table and wherein the trigger event for the ETL process indicates that a new partition of data for the table is stored in the first data store [B’Far: Par 11 (data portion or data partition) and Par 12, 90 and 93 (database table)].
Claim 16:

B’Far and Vasireddy suggest wherein, in detecting the trigger event to execute the ETL process, the program instructions cause the one or more computing devices to implement detecting an update to a data catalog for the source data object [B’Far: Par 11, 57 and 162].
Claim 18:
The combined teachings of B’Far and Vasireddy suggest wherein, in detecting the trigger event to execute the ETL process, the program instructions cause the one or more computing devices to implement detecting an update to a data catalog for the source data object [B’Far: Par 24, 88 and 162, data library].
Claim 20:
The combined teachings of B’Far and Vasireddy suggest wherein the program instructions cause the one or more computing devices to further implement: upon completion of the ETL process, triggering another trigger event for another ETL process performed upon the source data object or the transformed data objects [B’Far: Par 11, 57, 160 and 162].

5.	Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over B’Far et al (US 20100174754) in view of Vasireddy (US 20170161344) and further in view of Schiefer et al (US 20040249644). 
Claim 17:
The combined teachings of B’Far, Vasireddy and Schiefer suggest wherein evaluating the trigger event comprises evaluating a size of the source data object with respect to a size [Schiefer: Par 102, 106, 111, 113 and 115].
Three references (B’Far, Vasireddy and Schiefer) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as data transformation. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of B’Far, Vasireddy and Schiefer before him/her, to modify the system of B’Far and Vasireddy with the teaching of Schiefer in order to transforming data using ETL processes based on size trigger events source data object with respect to a size threshold as one of the one or more execution criteria [Schiefer: Par 102, 106, 111, 113 and 115].

Allowable Subject Matter
6.    	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
02/23/2021

/HUNG D LE/Primary Examiner, Art Unit 2161